MEMORANDUM **
George Spittal appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging school district officials retaliated against him, in violation of the First Amendment, when they threatened to remove him from his substitute teaching assignment, and imposing pre-filing conditions on future complaints because of a vexatious litigant finding. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal of Spittal’s action. Sosa v. DIRECTV, Inc., 437 F.3d 923, 927 (9th Cir.2006). We review the imposition of a pre-filing review order for an abuse of discretion. De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
The district court properly dismissed Spittal’s action because the complaint did not provide fair notice to defendants of the allegations against them. See Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir.1997) (“Vague and conclusory allegations of official participation in civil rights violations are not sufficient to withstand a motion to dismiss.”) (citation omitted).
The district court did not abuse its discretion in imposing a pre-filing review order, where the district court gave Spittal notice and an opportunity to respond, developed a record for review, made findings of harassment, and narrowly tailored the remedy. See De Long, 912 F.2d at 1147-48.
Spittal’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.